Case 8:18-cv-01954-CEH-SPF Document 18 Filed 12/31/18 Page 1 of 1 PageID 92




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

ANDREW EMMONS,

   Plaintiff,                                    CASE NO.: 8:18-CV-01954-CEH-SPF

-vs-

CREDIT PROTECTION
ASSOCIATION, L.P.,

   Defendant.
                                       /


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


       COME NOW the Plaintiff, Andrew Emmons, and the Defendant, Credit Protection

Association, L.P., and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate to dismiss,

with prejudice, each claim and count therein asserted by Plaintiff against the Defendant in the

above styled action, with Plaintiff and Defendant to bear their own attorney’s fees, costs and

expenses.

       Respectfully submitted this 31st day of December, 2018.



/s/Frank H. Kerney, III, Esquire                  /s/Ruel W. Smith, Esquire
Frank H. Kerney, III, Esquire                     Ruel W. Smith, Esquire
Florida Bar #: 88672                              Hinshaw & Culbertson, LLP
Morgan & Morgan, Tampa, P.A.                      100 South Ashley Drive, Suite 500
One Tampa City Center                             Tampa, FL 33602-5301
201 North Franklin Street, 7th Floor              Telephone: (813) 868-8831
Tampa, FL 33602                                   Facsimile: (813) 276-1956
Telephone: (813) 223-5505                         RSmith@hinshawlaw.com
Facsimile: (813) 223-5402                         Counsel for Defendant
fkerney@forthepeople.com
snazario@forthepeople.com
Counsel for Plaintiff
